EXHIBIT 10.43

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
as of November 28, 2006, by and between BRUCE V. THOMAS (“Thomas”) and CADMUS
COMMUNICATIONS CORPORATION (the “Company”), a Virginia corporation.

WHEREAS, Thomas and the Company are parties to an Amended and Restated
Employment Agreement dated December 30, 2003 (the “Original Employment
Agreement”); and

WHEREAS, Thomas and the Company have agreed to amend certain provisions of the
Original Employment Agreement, and they have determined to effect such
amendments by amending and restating the Original Employment Agreement in its
entirety as provided herein;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
understandings set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Thomas and the Company
hereby agree as follows:

1. Position and Duties. (a) The Company hereby agrees that, subject to
Section 4(a) below, Thomas will continue to serve as the President and Chief
Executive Officer of the Company during the term of this Agreement.

(b) During the term of this Agreement, Thomas agrees to devote substantially all
of his business time, attention and energy to the business of the Company and
any other activities which may be reasonably assigned to him by the Board of
Directors of the Company (the “Board”) and which are appropriate for the
President and Chief Executive Officer of the Company, and Thomas agrees to use
his best efforts to promote the interests of the Company. Notwithstanding the
foregoing, Thomas may serve as an outside director of one or more other
companies, participate in industry and other trade groups, accept public
speaking engagements and otherwise undertake charitable, civic, community and
personal activities; provided that Thomas will not serve as a director of
another public company without the approval of the Board of Directors of the
Company; and provided that such activities do not, individually or in the
aggregate, unreasonably interfere with Thomas’ performance of his duties for the
Company and do not harm the Company’s interests or reputation in any material
respect.

(c) Thomas agrees to abide by the Cadmus Code of Conduct, a copy of which has
previously been provided to Thomas, and all other material Company policies, as
such Code of Conduct and other material policies may be amended from time to
time.

2. Term of Agreement. Employment under this Agreement began on July 1, 2000 and
will terminate on June 30, 2009, unless Thomas’s employment is earlier
terminated pursuant to Section 4 below or unless the term of this Agreement is
extended pursuant to this Section 2.



--------------------------------------------------------------------------------

Subject to Section 4(a) below, the term of this Agreement will be automatically
extended for successive one (1) year periods, beginning on July 1, 2007, and
continuing on each July 1 thereafter (each, an “Extension Date”) so as to
terminate three (3) years after the applicable Extension Date, unless the
Company gives Thomas written notice, at least ninety (90) days prior to the
applicable Extension Date, that the term hereof will not be so extended.
June 30, 2009, or the anniversary thereof to which the term of this Agreement
has been extended under this Section 2 is referred to hereinafter as the
“Scheduled Termination Date.”

3. Compensation and Benefits. (a) The Company agrees that Thomas’ annual salary
will be $475,000 for the Company’s fiscal year beginning July 1, 2005, and
ending June 30, 2006 (“Fiscal Year 2006”), payable in accordance with the
Company’s regular payroll practices. Thomas’ annual salary will be reviewed by
the Human Resources and Compensation Committee of the Board of Directors and
approved by the Board annually thereafter, but in no event will such annual
salary be less than $475,000 per year in any subsequent year during Thomas’
employment hereunder. Thomas’ annual salary will be subject to withholding and
deductions to the extent required by applicable law or taxing authorities or as
Thomas may authorize.

(b) In addition, the Company agrees that Thomas will be eligible for a bonus
under the Company’s short-term Executive Incentive Plan (together with any
successor plan, the “Executive Incentive Plan”) for Fiscal Year 2006 in an
amount that the Board, in its sole discretion, determines to be earned and
payable under the terms of the Executive Incentive Plan, with Thomas’ “target”
bonus under the Executive Incentive Plan for Fiscal Year 2006 being set at sixty
percent (60%) of his annual salary for Fiscal Year 2006, and with such bonus to
be paid, if awarded, in accordance with the Company’s customary practices and
procedures. Thomas will also be eligible to be considered for bonuses under the
Executive Incentive Plan (and any other plans providing bonuses to senior
executive officers of the Company) for subsequent fiscal years of the Company.
All such bonuses will be subject to withholding and deductions to the extent
required by applicable law or taxing authorities or as Thomas may authorize.

(c) The Company agrees that Thomas will also be eligible to be considered for
stock option awards under and as provided in any stock option plan for employees
subsequently adopted by the Company. All such options will be subject to the
Company’s customary terms and conditions, including, without limitation, terms
and conditions regarding exercisability, vesting and performance standards.

(d) Except as otherwise provided in Section 4(g) below, Thomas will be eligible
during Thomas’ employment hereunder to participate in (i) any and all employee
benefit plans, medical insurance plans, retirement plans, stock plans and other
benefit plans, and (ii) any and all other employee incentive and benefit
programs (including, without limitation, programs providing allowances,
reimbursement of expenses and other perquisites), as such plans and programs are
in effect from time to time for senior executives of the Company. Such
participation will be subject to the terms of the applicable plan and program
documents and the Company’s generally applied policies. Without limiting the
generality of the foregoing, the Company specifically agrees that, during
Thomas’ employment hereunder, Thomas will remain designated as an “Eligible
Employee” under and a participant in the Company’s Supplemental Executive
Retirement Plan (the “SERP”) and will remain eligible to participate in the
Company’s Non-Qualified Savings Plan for so long as those plans provide for
active participation by any employee of the Company.

 

2



--------------------------------------------------------------------------------

4. Termination of Employment and Severance Payments. (a) Thomas acknowledges
that he is employed at the will of the Company and that his employment may be
terminated by the Company at any time with or without cause, for any reason or
for no reason. This Agreement is not intended and will not be construed so as to
create any right of Thomas to continued employment. The Company may terminate
Thomas’ employment at any time without Cause (as defined below) by providing
thirty (30) days’ prior written notice to Thomas (“Termination Without Cause”).
The Company may terminate Thomas’ employment for Cause effective as of the date
of notice by providing written notice to Thomas (“Termination With Cause”). The
Company may terminate Thomas’ employment if the Board reasonably determines that
Thomas is unable to perform his duties by reason of Total Disability (as defined
below) by providing ten (10) days’ prior written notice to Thomas. Thomas may
resign as an employee at any time for Employee Cause (as defined below) by
providing thirty (30) days’ prior written notice to the Company (“Termination
for Employee Cause”). Thomas may also resign as an employee at any time, for any
other reason or for no reason, by providing thirty (30) days’ prior written
notice to the Company (“Resignation”).

(b)(1) In the event of a Termination Without Cause or a Termination for Employee
Cause, the Company agrees to pay Thomas each of the following: (i) the Standard
Termination Payments (as defined below); plus (ii) an amount per year
(appropriately prorated for a partial year) equal to the Salary/Bonus
Continuation Payment (as defined below), subject to applicable withholding and
deductions, for the period (the “Severance Period”) beginning on the effective
date of the Termination Without Cause or the Termination for Employee Cause, as
applicable, and ending thirty (30) months after the effective date of the
Termination Without Cause or the Termination for Employee Cause, as applicable;
provided that, in the case of a Termination for Employee Cause resulting from
the Company’s giving Thomas written notice under Section 2 above that the term
hereof will not be extended, the Severance Period will end thirty (30) days
after the date which is thirty (30) months after the date on which Thomas
receives such written notice from the Company; plus (iii) an amount equal to the
Supplemental Pension Payment (as defined below); plus (iv) if Thomas is not then
fully vested in his accrued benefit under the SERP and if there is a Change in
Control (as defined below) during the Severance Period, an amount equal to the
SERP Equivalent Payment (as defined below); plus (v) an amount, if any, equal to
the maximum matching contribution Thomas would have received under the Company’s
Thrift Savings Plan and the Company’s Non-Qualified Savings Plan but for the
termination of his employment based on the Salary/Bonus Continuation Payment and
determined on the basis of the terms of such plans as in effect (A) on the date
of Thomas’ termination of employment if the payment is made in a lump sum or
(B) for each applicable payment period if the payment is made in normal
increments on the Company’s regularly scheduled payroll dates and bonus payment
dates during the Severance Period; plus (vi) an amount equal to the cash
allowances, reimbursement of expenses and other cash perquisites Thomas would
have received during the Severance Period if he had remained President and Chief
Executive Officer of the Company during the Severance Period. The Company will
pay the amounts described in clauses (i), (iii) and (vi) above within thirty
(30) days after the effective date of the Termination Without Cause or the
Termination for Employee Cause, as applicable. The Company will, in its
discretion, pay the amounts described in clauses (ii) and (v) above in a lump
sum or in normal increments on the Company’s regularly scheduled payroll dates
and bonus payment dates during the Severance Period. The Company will pay the
amount described in clause (iv) above within thirty (30) days after the
applicable Change in Control occurs.

 

3



--------------------------------------------------------------------------------

(2) In addition, in the event of a Termination Without Cause or a Termination
for Employee Cause, the Company agrees that (i) all of Thomas’ stock options
granted by the Company to him, whether now outstanding or hereafter granted,
will be fully vested and exercisable for eighteen (18) months after the
effective date of the Termination Without Cause or the Termination for Employee
Cause, as applicable, but in no event beyond the maximum term specified in the
applicable option agreement, and this Section will be deemed to be an amendment
to each such option agreement providing for such vesting and exercise, and
(ii) Thomas will have the right, exercisable by Thomas giving written notice to
the Company at any time and from time to time while the applicable stock options
are exercisable (as provided above), to require the Company to repurchase all or
any part of Thomas’ outstanding stock options granted by the Company to him at a
price equal to the value of the applicable options under (A) the Black-Scholes
option pricing model, valued as of the date such notice is given and assuming
the risk-free interest rate is the then seven year Treasury bond yield, the
dividend yield is the then current dividend yield for Company stock, the
volatility factor is that reported and used for valuing options in the Company’s
last Form 10-K filed prior to the notice date (or if none, then .375), and the
expected life of the option is the actual remaining life of the option, or
(B) if the Human Resources and Compensation Committee of the Company’s Board of
Directors (the “Committee”) determines that the Black-Scholes option pricing
model is no longer the appropriate valuation model, an alternative valuation
model reasonably selected by the Committee.

(3) Finally, in the event of a Termination Without Cause or a Termination for
Employee Cause, the Company agrees that Thomas and his eligible family members
will be entitled to participate during the Severance Period in Cadmus’ welfare
benefit plans on the same basis made available to eligible active employees of
the Company, subject to the Company’s right to modify such welfare benefit plans
from time to time, subject in the case of any welfare coverage other than group
health coverage to any termination of coverage imposed by the terms of the
applicable insurance policies (which the Company agrees to make a good faith
effort to have the insurer waive) and subject to the Company’s right to
substitute at any time any individual or other group insurance coverage(s)
providing at least comparable coverage. Such group health coverage shall be
considered part of Thomas’ COBRA coverage. Thomas will be responsible for the
normal contribution to the cost of maintaining his and his eligible family
members’ participation in those welfare benefit plans (determined as though he
were an active eligible employee). Subject to any limitation under applicable
tax law, Thomas may participate in Cadmus’ welfare benefit plans by making
pre-tax salary reduction contributions from the amount due to him under this
Section 4(b).

(4) Except as otherwise specifically provided in this Agreement, during the
Severance Period, Thomas will not be entitled to accrue additional benefits
under or to otherwise continue to be an active participant in the Company’s
Pension Plan, the Company’s Thrift Savings Plan, the Company’s Non-Qualified
Savings Plan, the Company’s Deferred Compensation Plan, the SERP or any other
employee pension benefit plan of the Company.

 

4



--------------------------------------------------------------------------------

(c) In the event of a Termination With Cause or a Resignation, Thomas agrees
that he will not be entitled to any compensation, bonus or benefits under this
Agreement for the period after the written notice of Termination With Cause or
the Resignation, as applicable, is effective, other than his earned and unpaid
base salary through the effective date of the Termination With Cause or the
Resignation, as applicable, and any other payments or benefits required to be
paid or provided to Thomas by applicable law.

(d) In the event that this Agreement terminates by its terms on the Scheduled
Termination Date, the Company agrees to pay Thomas the Standard Termination
Payments. The Company will pay such Standard Termination Payments within thirty
(30) days after the Scheduled Termination Date. After the termination of this
Agreement on the Scheduled Termination Date, neither Thomas nor any of his
family members will be entitled to accrue additional benefits under or to
otherwise continue to be an active participant in any of Cadmus’ welfare benefit
plans or employee pension benefit plans, except as required by COBRA or any
other applicable law.

(e) In the event that the Company elects to terminate the employment of Thomas
because of his Total Disability, the Company agrees to pay to Thomas (i) the
Standard Termination Payments, and (ii) an amount equal to the Supplemental
Disability Payment (as defined below), and Thomas will be entitled to such
disability payments as may be provided under the terms of the Company’s group
long-term disability policy for employees generally (the “Disability Policy”)
and such other employee benefits as may be provided under the terms of the
Company’s other employee benefit plans. The Company will pay the amounts
described in clause (i) above within thirty (30) days after the effective date
of the termination because of Thomas’ Total Disability, and the Company will, in
its discretion, pay the amounts described in clause (ii) above in a lump sum or
in increments on the dates that correspond to the dates on which payments under
the Disability Policy are payable.

(f) In the event Thomas’ employment terminates on account of his death (i) the
Company agrees to pay to Thomas’ surviving spouse, or, if none, his estate, the
Standard Termination Payments, (ii) the Company agrees to pay to Thomas’
beneficiaries (as properly designated in writing by Thomas) death benefits, if
any, under the Company’s employee benefit plans, and (iii) the Company agrees to
pay to Thomas’ beneficiaries (as properly designated by Thomas under the
applicable plans), or, if none, his estate, any benefit under any benefit plan
that would otherwise have been due to Thomas at year end, prorated up to the
time of Thomas’ death as provided in the applicable plans.

(g) Except as otherwise provided in Section 9 below, the amounts to be paid and
the other benefits to be provided to Thomas under this Section 4, if any, are in
lieu of any amounts or other benefits Thomas would otherwise be entitled to
receive under any severance plan or policy now in effect or hereafter adopted by
the Company, and Thomas agrees that he will have no right to receive any amount
or other benefit under any such severance plan or policy.

 

5



--------------------------------------------------------------------------------

(h) For purposes of this Agreement, the following terms will have the following
meanings:

(i) “Cause” means: (1) Thomas is convicted of, or pleads nolo contendere to, any
felony involving intentional injury to any person or property, fraud, dishonesty
or moral turpitude; (2) Thomas is materially derelict in the performance of his
duties or refuses to perform duties reasonably assigned to him by the Board
which are appropriate for the President and Chief Executive Officer of the
Company, provided that no such dereliction or refusal will constitute “Cause”
hereunder unless (A) Thomas shall have received written notice of such
dereliction or refusal from the Board (specifying in detail the facts and
circumstances on which the Board is relying) and a demand that the dereliction
or refusal cease at least thirty (30) days prior to any termination of Thomas’
employment as a result thereof, and (B) Thomas shall have failed to cure such
dereliction or refusal during such thirty (30) day period; (3) Thomas takes any
action or omits to take any action which constitutes willful misconduct or gross
negligence; or (4) Thomas engages in fraudulent or dishonest behavior in
violation of the Code of Conduct or engages in behavior which constitutes sexual
harassment in violation of the Code of Conduct;

(ii) “Change in Control” shall have the meaning assigned thereto in the Employee
Retention Agreement (as defined in Section 9 below);

(iii) “Employee Cause” means: (1) the Company’s material breach of this
Agreement and the Company’s failure to remedy such breach within thirty
(30) days after it receives written notice thereof from Thomas; (2) the
assignment to Thomas of any additional duties or the withdrawal from Thomas of
any of his current responsibilities or authority which assignment or withdrawal
materially adversely alters his position (including status, offices, titles and
reporting requirements) as it exists on the date of this Agreement; (3) the
failure of the Company to continue to allow Thomas to participate in the
Executive Incentive Plan or any other plan which is material to his total
compensation in a manner which is consistent with his performance and the
participation of other senior executives of the Company; (4) receipt by Thomas
of written notice from the Company under Section 2 above indicating that the
term hereof will not be extended; (5) any relocation of the Company’s
headquarters to a location outside of a 25-mile radius of Richmond, Virginia; or
(6) termination of the Company’s business or its day-to-day operations;

(iv) “Salary/Bonus Continuation Payment” means: the sum of (1) the average base
salary payable to Thomas by the Company (without regard to Thomas’ elective
deferral of payment thereof) for the two most recently ended fiscal years of the
Company, and (2) Thomas’ average annual “target” bonus under the Executive
Incentive Plan of the Company (without regard to Thomas’ elective deferral of
payment thereof) for the two most recently ended fiscal years of the Company;
provided that, solely for purposes of calculating the amount of the Salary/Bonus
Continuation Payment hereunder, Thomas’ base salary for the fiscal year of the
Company ended June 30, 2006, will be deemed to be $475,000;

(v) “SERP Equivalent Payment” means: a lump sum amount equal to the difference
between (1) the actuarial equivalent of Thomas’ accrued benefit under the SERP,
and (2) the actuarial equivalent of Thomas’ actual vested accrued benefit (paid
or

 

6



--------------------------------------------------------------------------------

payable), if any, under the SERP, with “actuarial equivalent” being determined
for purposes of this definition utilizing the actuarial assumptions utilized in
determining benefit cash-outs with respect to the Company’s Pension Plan on the
January 1 immediately preceding the applicable Change in Control;

(vi) “Standard Termination Payments” means: the sum of (1) Thomas’ earned and
unpaid salary through the effective date of the termination of his employment
with the Company, (2) any bonus agreed to by the Company that has accrued but
not yet been paid to Thomas on the effective date of the termination of his
employment with the Company, (3) additional salary in lieu of Thomas’ accrued
and unused vacation, (4) any unreimbursed business and entertainment expenses in
accordance with the Company’s policies and (5) any other amounts reimbursable to
Thomas in accordance with the Company’s plans and policies;

(vii) “Supplemental Disability Payment” means: the difference between (1) the
amount (not to exceed 60% of Thomas’ base salary) Thomas would have been paid
under the Disability Policy if the Disability Policy did not contain a cap on
the payments payable thereunder, and (2) the amount actually paid to Thomas
under the Disability Policy and any other disability policy (group or
individual) for which the premiums are paid by the Company;

(viii) “Supplemental Pension Payment” means: a lump sum amount equal to the
difference between (1) the actuarial equivalent of the benefit payable under the
Company’s Pension Plan which Thomas would have received if his employment had
continued at the compensation level in effect on the effective date of
termination of Thomas’ employment for the remainder of the Severance Period,
assuming for this purpose that all accrued benefits are fully vested and that
benefit accrual formulas are no less advantageous to Thomas than those in effect
on the January 1 immediately preceding the effective date of termination of
Thomas’ employment, but taking into account any cessation of accruals for all
non-union employees under the Pension Plan, and (2) the actuarial equivalent of
Thomas’s actual vested benefit (paid or payable), if any, under the Company’s
Pension Plan, with “actuarial equivalent” being determined for purposes of this
definition utilizing the actuarial assumptions utilized in determining benefit
cash-outs with respect to the Company’s Pension Plan on the January 1
immediately preceding the effective date of termination of Thomas’ employment;
and

(ix) “Total Disability” shall have the meaning assigned thereto in the
Disability Policy.

5. Confidential Information. (a) In the event that Thomas’ employment with the
Company is terminated for any reason, Thomas agrees that he will not at any time
thereafter use for his own benefit or the benefit of any other Person (as
defined below), or disclose, divulge or communicate to any other Person, any
Confidential Information (as defined below), except as specifically authorized
by the Company in writing or except as required by applicable law.

(b) For purposes of this Agreement, “Person” means any corporation, partnership,
joint venture, trust, sole proprietorship, limited liability company,
unincorporated business association, individual or other entity; and
“Confidential Information” means all

 

7



--------------------------------------------------------------------------------

confidential information of the Company and its subsidiaries and affiliates,
including, without limitation, the Intellectual Property (as defined in
Section 6(c) below); other trade secrets and inventions; acquisition and merger
plans and information; corporate communications, public relations, promotional,
marketing and advertising plans and programs; research and development projects;
plans and strategies for current and future business development; financial and
statistical data; customer information, including, without limitation, customer
names, relationships, lists, sales and account records; sales and marketing
strategies and pricing matters; and all other information of the Company or any
of its subsidiaries or affiliates not generally known in the businesses in which
the Company or its applicable subsidiaries and affiliates are engaged.

6. Intellectual Property. (a) Thomas agrees that, as between Thomas and the
Company, the Company owns and has full and exclusive rights to all of the
Intellectual Property, including, without limitation, all related copyrights,
trademarks and patents. Without limiting the generality of the preceding
sentence, Thomas further agrees that all of the Intellectual Property, to the
extent applicable, constitutes “works made for hire” in favor of the Company
under the copyright laws of the United States. To the extent that a court finds
that Thomas would otherwise have any rights in or to any of the Intellectual
Property, Thomas hereby irrevocably assigns to the Company all of his right,
title and interest in and to the Intellectual Property and all related
copyrights, trademarks and patents.

(b) Thomas agrees that, upon the request of the Company and at the Company’s
expense, Thomas will execute, deliver, file and record all further instruments
and documents (including, without limitation, registrations and assignments of
copyrights, trademarks, patents and other intellectual property rights), and
take all further action, as the Company deems necessary or prudent in order to
insure that the Company owns and has full and exclusive rights to all of the
Intellectual Property.

(c) For purposes of this Agreement, the “Intellectual Property” means all
products, services, reports, studies, analyses, marketing strategies,
inventions, computer software, programs and applications, trade secrets,
developments, methods, processes, ideas, works, concepts and know-how, used or
useful in the business of the Company or any of its subsidiaries or affiliates,
which have been developed, created or reduced to practice by Thomas, whether
alone or in cooperation with others, during his employment with the Company, any
of its subsidiaries or any of their respective predecessors.

7. Restrictive Covenants. (a) In the event that Thomas’ employment with the
Company is terminated for any reason, Thomas agrees that, during the period
beginning on the effective date of such termination and ending on the date which
is thirty (30) months after the effective date of such termination, he will not,
directly or indirectly:

(i) serve as an officer, director, employee, principal, partner, agent,
contractor or consultant of or for, or otherwise have a financial interest in,
any Prohibited Business (as defined in Section 7(c) below) which sells or offers
to sell products or services in competition with the Company or any of its
subsidiaries or affiliates in the Geographic Territory (as defined in
Section 7(c) below); provided that this covenant will not prevent Thomas from
purchasing or owning not more than five percent (5%) of any class of securities
of any corporation, whether or not such corporation is a Prohibited Business;

 

8



--------------------------------------------------------------------------------

(ii) sell or offer to sell to any Person in the Geographic Territory any goods
or services of any type then sold or offered by the Company or any of its
subsidiaries or affiliates;

(iii) otherwise knowingly interfere with or cause a reduction or termination of
the business between the Company or any of its subsidiaries or affiliates and
any customer or prospective customer of the Company or any of its subsidiaries
or affiliates;

(iv) hire or attempt to hire any person employed or engaged by the Company or
any of its subsidiaries or affiliates or encourage or solicit any such person to
terminate his or her employment or engagement with the Company or such
subsidiary or affiliate of the Company;

(v) knowingly interfere with or cause a reduction or termination of the business
relationship between the Company or any of its subsidiaries or affiliates and
any business which supplies or supplied goods or services to the Company or its
subsidiaries or affiliates; or

(vi) make any public statement which is either intended to be or reasonably
likely to be injurious or detrimental to the Company or any of its subsidiaries
or affiliates or which is derogatory to any current or former director, officer
or employee of the Company or any of its subsidiaries or affiliates.

(b) Thomas acknowledges and agrees that, given the nature of the businesses in
which the Company and its subsidiaries and affiliates are engaged and given his
past service as President and Chief Executive Officer of the Company, the
restrictive covenants contained in Section 7(a) above are reasonable in the
sense that they are no greater than is necessary to protect the legitimate
interests of the Company and not unduly harsh and oppressive in curtailing
Thomas’ legitimate efforts to earn a livelihood. The parties therefore intend
that these restrictive covenants be enforced to the fullest extent permitted by
applicable law. Each of these restrictive covenants is a separate and
independent contractual provision.

(c) For purpose of this Agreement, “Prohibited Business” means any Person that
is in competition with the Company or any of its subsidiaries or affiliates or
that provides goods or services of any type provided by the Company or any of
its subsidiaries or affiliates; and “Geographic Territory” means the United
States, Western Europe and India.

8. Enforcement. (a) Thomas acknowledges and agrees that any violation by him of
any of the confidentiality provisions of Section 5 above or any violation by him
of any of the restrictive covenants set forth in Section 7 above would result in
irreparable harm and injuries to the Company and its subsidiaries and
affiliates, and Thomas therefore also acknowledges and agrees that, in the event
of any such violation by him, the Company will be entitled to obtain from any
court of competent jurisdiction preliminary and permanent injunctive relief,
damages and an equitable accounting of all earnings and profits and to exercise
all other rights and remedies to which the Company may be entitled in connection
therewith.

 

9



--------------------------------------------------------------------------------

(b) In addition, Thomas further acknowledges and agrees that, in the event of
any violation by him of any of the confidentiality provisions of Section 5 above
or any of the restrictive covenants set forth in Section 7, the Company will
have the right to withhold the balance of any amount that would otherwise be due
to him under Section 4(b) above.

9. Employee Retention Agreement. (a) Thomas and the Company are parties to an
Employee Retention Agreement dated November 29, 2005 (the “Employee Retention
Agreement”), which the parties agree will survive the execution of this
Agreement and will remain in full force and effect. Except as provided in
Section 9(b) below, in the event that there is any conflict between the terms of
this Agreement and the terms of the Employee Retention Agreement, (i) the terms
of this Agreement will control in the event that neither a “Change in Control”
(as defined in the Employee Retention Agreement) nor any other cessation or
termination of employment covered by the Employee Retention Agreement has
occurred, and (ii) the terms of the Employee Retention Agreement will control in
the event that either a “Change in Control” (as defined in the Employee
Retention Agreement) or another cessation or termination of employment covered
by the Employee Retention Agreement has occurred.

(b) Notwithstanding anything to the contrary set forth in this Agreement or in
the Employee Retention Agreement:

(i) In the event, but only in the event, that a Change in Control (as defined in
the Employee Retention Agreement) shall have occurred, the restrictive covenants
set forth below in this Section 9(b)(i) will replace and supersede the
restrictive covenants set forth in Section 7 of this Agreement.

(A) If Thomas’ employment with the Company is terminated for any of the reasons
set forth in clauses (C)(I), (C)(II) or (C)(III) below after the occurrence of
such a Change in Control, for the twelve (12) month period immediately following
the termination of Thomas’ employment, Thomas shall not (I) sell or offer to
sell to any Person that is then a customer or targeted customer of the Company
or any of its subsidiaries or affiliates in the Geographic Territory (as defined
in Section 9(b)(i)(D) below) any goods or services of any type then sold or
offered by the Company or any of its subsidiaries or affiliates; (II) hire or
attempt to hire any person then employed or engaged by the Company or any of its
subsidiaries or affiliates or encourage or solicit any such person to terminate
his or her employment or engagement with the Company or such subsidiary or
affiliate; or (III) knowingly interfere with or cause a reduction or termination
of the business relationship between the Company or any of its subsidiaries or
affiliates and any business which supplies or supplied goods or services to the
Company or its subsidiaries or affiliates.

(B) In addition, if Thomas’ employment with the Company is terminated for any of
the reasons set forth in clause (C)(III) below after the occurrence of such a
Change in Control, Thomas also shall not serve as an officer,

 

10



--------------------------------------------------------------------------------

director, employee, principal, partner, agent, contractor or consultant of or
for any Prohibited Business (as defined in Section 9(b)(i)(D) below) during the
twelve (12) month period immediately following the termination of his
employment.

(C) The restrictive covenants set forth in this Section 9(b)(i) shall apply in
each of the following situations:

(I) Thomas is terminated from his employment in connection with or in
anticipation of a Change in Control; or, following a Change in Control, Thomas
is either terminated without Cause (as defined in the Employee Retention
Agreement) or he resigns his employment for Good Reason (as defined in the
Employee Retention Agreement) within three years of a Change in Control, so long
as no Cause (as defined in the Employee Retention Agreement) for Thomas’
termination by the Company then exists (or would then exist assuming the Board
made a determination of Cause);

(II) Thomas terminates his employment with the Company for any reason at all at
any time during the 60-day period commencing on the 91st day after the
occurrence of the Change in Control; or

(III) Thomas is terminated for Cause (as defined in the Employee Retention
Agreement) or voluntarily resigns employment without Good Reason (as defined in
the Employee Retention Agreement) within three years of the Change in Control.

(D) For purposes of this Section 9(b)(i) the term “Prohibited Business” means
any Person that is in a business that is in direct and material competition with
the business of the Company or any of its subsidiaries or affiliates in that
such Person sells, offers to sell or provides products or services in direct and
material competition with products or services then offered by the Company or
its subsidiaries or affiliates, including by way of example and without
limitation Sheridan, Allen Press, Publishers Press, R.R. Donnelley, Banta, SPI,
Techbooks, Quebecor and SPS and their subsidiaries and affiliates; and the term
“Geographic Territory” means the United States of America, Canada, India, the
Dominican Republic, Honduras and Costa Rica.

(ii) Thomas and the Company specifically acknowledge and agree that, unless and
until a Change in Control (as defined in the Employee Retention Agreement) shall
have occurred, the restrictive covenants set forth in Section 7 of this
Agreement will continue in full force and effect and will be binding on Thomas.

(iii) In the event that Thomas terminates his employment in accordance with
subparagraph (b)(i)(C)(II) of this Section 9, such termination shall be for
“Good Reason” (as defined in the Employee Retention Agreement) for all purposes
under the Employee Retention Agreement.

(iv) In the event that any dispute arises between Thomas and the Company
relating to whether the termination of his employment was with “Cause” and/or
was with “Employee Cause” or “Good Reason” under this Agreement and/or under the
Employee Retention Agreement, the Company agrees to reimburse Thomas for all
reasonable legal fees and expenses

 

11



--------------------------------------------------------------------------------

incurred by him in connection with the prosecution of or the defense of such
dispute, unless a court of competent jurisdiction finds that Thomas acted in bad
faith in connection with the dispute.

10. Miscellaneous. (a) No modification, change or waiver of this Agreement or
any term hereof will be binding, unless executed in writing by Thomas and the
Company evidencing the parties’ respective intent to be bound thereby. No waiver
of any of the terms of this Agreement will constitute a waiver of any other term
(whether or not similar), nor shall any such waiver constitute a continuing
waiver unless otherwise specifically provided.

(b) Thomas acknowledges and agrees that, because this is a contract for his
personal services, he is not entitled to assign, subcontract or transfer any of
the benefits provided to him or any of the obligations imposed on him by this
Agreement. This Agreement shall be binding on and will inure to the benefit of
any successors or assigns of the Company.

(c) All notices, requests and other communications to a party hereunder will be
in writing and will be given to such party at its address set forth below or
such other address as such party may hereafter specify in writing for this
purpose to the other party:

If to Thomas:

Bruce V. Thomas

21 Clarke Road

Richmond, Virginia 23226

If to the Company:

Cadmus Communications Corporation

1801 Bayberry Court, Suite 200

Richmond, Virginia 23226

Attn: Chairman of the Board

(d) If any contest or dispute arises under this Agreement resulting from the
actual failure or refusal of the Company to perform fully in accordance with the
terms hereof, the Company agrees to reimburse Thomas for all reasonable legal
fees and expenses, if any, incurred by Thomas in connection with such contest or
dispute. Such reimbursement will include, without limitation, the cost of
attorneys’ fees in reviewing this Agreement in connection with such contest or
dispute, in negotiating or attempting to negotiate a settlement of such contest
or dispute prior to Thomas’ making a claim or commencing an action or
proceeding, in prosecuting such an action or proceeding and in settling any
matter relating to this Agreement.

(e) This Agreement will be governed by and construed in accordance with the laws
of the Commonwealth of Virginia, without regard to its conflicts of law
principles. Each of the parties hereby submits to the exclusive jurisdiction of
the courts of the Commonwealth of Virginia in the event that any litigation
arising out of this Agreement occurs.

(f) This Agreement may be executed in counterparts, each of which will be deemed
to be an original but all of which together will constitute one and the same
instrument.

 

12



--------------------------------------------------------------------------------

(g) Sections 4, 5, 6, 7, 8 and 9 will survive the termination of this Agreement.

(h) Subject to Section 9 hereof, this Agreement constitutes the entire agreement
between Thomas and the Company with respect to the matters addressed herein and
supersedes all prior agreements and understandings, whether written or oral,
with respect to such matters. There are no representations, understandings or
agreements of any nature or kind between the parties which are not included
herein.

IN WITNESS WHEREOF, Thomas has duly executed this Agreement and the Company has
caused this Agreement to be duly executed by its duly authorized representative,
all as of the day and year first above written.

 

/s/ Bruce V. Thomas

Bruce V. Thomas

CADMUS COMMUNICATIONS CORPORATION

By  

/s/ Thomas E. Costello

  Thomas E. Costello   Chairman, Human Resources and Compensation Committee By  

/s/ Thomas C. Norris

  Thomas C. Norris   Chairman

 

13